DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/7/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "wedge-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For purposes of examination, a ‘wedge-like’ shape will be any shape where at least a portion is a wedge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0149503) in view of Okabayashi et al. (US 2013/0323515).
Regarding claims 1 and 10-12, Yamamoto teaches a laminated glass with an interlayer with a first end and an opposing second end, where the second end is thicker than that of the first end (Yamamoto para 9, 31; fig 1) with a wedge angle of 0.2 mrad or more (Yamamoto para 61). Yamamoto further teaches that the interlayer film is formed from polyvinyl acetal subjected to an acetylation reaction with an aldehyde (Yamamoto para 84) to preferably obtain polyvinyl butyral (Yamamoto para 79, 83). Yamamoto further teaches the use of triethyleneglycol di-2-ethylbutyrate or triethyleneglycol di-2-ethylhexanoate (Yamamoto para 90).
While Yamamoto does not discuss the claimed method of measuring the partial wedge angles to verify an absolute value of the wedge angle across the interlayer, Yamamoto would be expected to have the claimed partial wedge angles and the claimed absolute value across the film because Yamamoto does not teach any variation in the wedge angle across the interlayer film. Furthermore, this means that if one of ordinary skill were to measure the partial wedge angles and calculate the absolute value angle across the film of Yamamoto as claimed, it would be expected to have the same values.
While Yamamoto teaches that the film may be polyvinyl butyral, and that the aldehyde used is not particularly limited but preferably has 4 or 5 carbon atoms.
Yamamoto is silent with respect to the aldehyde being propionaldehyde, n-butyraldehyde, or isobutyraldehyde. 
Yamamoto and Okabayashi are related in the field of multilayer interlayer films for laminated glass. Okabayashi teaches obtaining polyvinyl acetal resins from aldehydes with a carbon number of greater than 3 because this decreases the glass transition temperature of the interlayer film (Okabayashi para 46). Okabayashi further teaches that suitable aldehydes include propionaldehyde, n-butyraldehyde, and isobutyraldehyde (Okabayashi para 47). It would be obvious to one of ordinary skill in the art to select any one of propionaldehyde, n-butyraldehyde, and isobutyraldehyde as taught by Okabayashi as the aldehyde of Yamamoto because these provide for polyvinyl acetals with reduced glass transition temperatures.
Regarding claim 2, Yamamoto in view of Okabayashi teaches an interlayer film for laminated glasses as above for claim 1. Yamamoto further teaches that the interlayer film is suitable for use in a heads-up display (Yamamoto para 1).
Regarding claim 5, Yamamoto in view of Okabayashi teaches an interlayer film for laminated glasses as above for claim 1. Yamamoto further teaches that the interlayer has a first layer (item 4, intermediate layer) and a second layer (item 2, first surface layer) arranged on a first surface of the first layer (Yamamoto para 30).
Regarding claim 6, Yamamoto in view of Okabayashi teaches an interlayer film for laminated glasses as above for claim 1. Yamamoto further teaches that the intermediate layer (first layer) has a hydroxyl content in the polyvinyl acetal that is lower than the hydroxyl content in the first surface layer (second layer) (Yamamoto para 14). 
Regarding claim 7, Yamamoto in view of Okabayashi teaches an interlayer film for laminated glasses as above for claim 1. Yamamoto further teaches that the intermediate (first layer) and first surface layer (second layer) each contain a polyvinyl acetal resin and a plasticizer (Yamamoto para 14), where the plasticizer content per 100 parts polyvinyl acetal is higher in the intermediate layer (first layer) than the plasticizer content per 100 parts polyvinyl acetal of the first surface layer (second layer) (Yamamoto para 15).
Regarding claim 8, Yamamoto in view of Okabayashi teaches an interlayer film for laminated glasses as above for claim 1. Yamamoto further teaches that the interlayer as a whole is wedge-shaped (figs 1, 2-6) and therefore a cross-section at any given point within the film, such as 18 cm or 61.8 cm from the one end toward the other end, would be wedge shaped, and thus meet the claimed limitation.
Regarding claim 9, Yamamoto in view of Okabayashi teaches an interlayer film for laminated glasses as above for claim 1. Yamamoto further teaches a first glass member, a second glass member, and the intermediate film laminated together, where the intermediate film is sandwiched between the first and second glass members (Yamamoto para 17, 100, 102).
Regarding claim 13, Yamamoto in view of Okabayashi teaches an interlayer film for laminated glasses as above for claim 1.
Yamamoto in view of Okabayashi is silent with respect to platinum particles, platinum particles coated with silica, palladium particles, and/or palladium particles being present in the interlayer film.
Yamamoto and Okabayashi are related in the field of multilayer interlayer films for laminated glass. Okabayashi teaches the presence of an ultraviolet shielding agent to protect the visible light transmittance from decreasing as the laminated glass is used for a long period of time (Okabayashi para 90). Okabayashi further teaches that platinum particles, platinum particles coated with silica, palladium particles, and/or palladium particles coated with silica are effective ultraviolet shielding agents (Okabayashi para 93). It would be obvious to one of ordinary skill in the art to modify the interlayer of Yamamoto in view of Okabayashi to include an ultraviolet shielding agent, such as platinum particles, platinum particles coated with silica, palladium particles, and/or palladium particles coated with silica as taught by Okabayashi because this would provide the glass/interlayer laminate of Yamamoto in view of Okabayashi with ultraviolet shielding, thus protecting the visible light transmittance of the laminate during long periods of use.
Regarding claim 14, Yamamoto in view of Okabayashi teaches an interlayer film for laminated glasses as above for claim 1.
Yamamoto in view of Okabayashi is silent with respect to a metal oxide with a surface coating of an insulating metal oxide, a hydrolysable organosilicon compound, and/or a silicone compound being present in the interlayer film.
Yamamoto and Okabayashi are related in the field of multilayer interlayer films for laminated glass. Okabayashi teaches the presence of an ultraviolet shielding agent to protect the visible light transmittance from decreasing as the laminated glass is used for a long period of time (Okabayashi para 90). Okabayashi further teaches that metal oxides with a surface coating of an insulating metal oxide, a hydrolysable organosilicon compound, and/or a silicone compound are effective ultraviolet shielding agents (Okabayashi para 94). It would be obvious to one of ordinary skill in the art to modify the interlayer of Yamamoto in view of Okabayashi to include an ultraviolet shielding agent, metal oxide with a surface coating of an insulating metal oxide, a hydrolysable organosilicon compound, and/or a silicone compound as taught by Okabayashi because this would provide the glass/interlayer laminate of Yamamoto in view of Okabayashi with ultraviolet shielding, thus protecting the visible light transmittance of the laminate during long periods of use.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/            Examiner, Art Unit 1781                                                                                                                                                                                            	6/16/22


/FRANK J VINEIS/            Supervisory Patent Examiner, Art Unit 1781